                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                )
                                         )
                    Plaintiff,           )                 4:10CR3042
                                         )
             v.                          )
                                         )
JENNIFER LYNN BROWN,                     )                    ORDER
                                         )
                    Defendant.           )
                                         )


      IT IS ORDERED that:

      (1) The Revised 2019 First Step Act Retroactive Sentencing Worksheet shall
be uploaded as a restricted document.

       (2) Within 14 days of today’s date, if counsel for the defendant wishes to file
a motion for reduction under the First Step Act and a brief in support thereof, counsel
shall do so. If defense counsel does so, the prosecutor may respond within 14 days
thereafter and the matter will be submitted at that time.

      DATED this 12th day of September, 2019.

                                        BY THE COURT:

                                        s/ Richard G. Kopf
                                        Senior United States District Judge
